United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1811
                                  ___________

Herman W. Hampton, III,               *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
City of Jonesboro, Arkansas;          *
Floyd Johnson, Chief of Police,       *    [UNPUBLISHED]
Jonesboro Police Department; Bruce    *
Page, Detective with Jonesboro        *
Police Department; Rick Elliott,      *
Detective with Jonesboro Police       *
Department;                           *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: November 7, 2003

                                 Filed: January 27, 2004
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Arkansas inmate Herman Hampton brought this 42 U.S.C. § 1983 action
against the City of Jonesboro, Arkansas (Jonesboro), Jonesboro police chief Floyd
Johnson, and Jonesboro detectives Bruce Page and Rick Elliott, alleging that Page
and Elliott violated his Fourth Amendment rights by arresting him for murder based
upon false information and information from bribed witnesses, that Johnson failed to
properly train and supervise the officers, and that Jonesboro maintained an
unconstitutional custom or practice of bribing and eliciting false testimony from
witnesses. The district court1 granted defendants summary judgment, ruling that
Hampton had failed to present any admissible evidence supporting his claims.
Hampton appeals, arguing that the court erred in allowing his court-appointed
counsel to withdraw, and in granting defendants summary judgment; and that his
counsel failed to provide him with any representation.

       The district court properly granted summary judgment. See Moody v. St.
Charles County, 23 F.3d 1410, 1411 (8th Cir. 1994) (de novo review). Hampton did
not establish that the alleged unconstitutional conduct was part of an official policy
or custom of the Jonesboro police. See Monell v. Dep’t of Social Servs., 436 U.S.
658, 690-91 & n.55 (1978) (local governments and local government officials sued
in their individual capacities are liable under § 1983 if “the action alleged to be
unconstitutional implements or executes a policy statement, ordinance, regulation, or
decision officially adopted and promulgated by that body’s officers” or if the
unconstitutional act is governmental “custom”). Nor did Hampton submit any
admissible evidence to contradict defendants’ evidence that the police officers were
properly trained, or that the officers did not bribe any witnesses. See Fed. R. Civ. P.
56(e) (affidavits shall be made on personal knowledge and set forth facts admissible
in evidence; party adverse to summary judgment may not rest upon mere allegations
or denials of other party’s pleadings; adverse party’s response must set forth facts, by
affidavits, showing genuine issue for trial). Hampton also failed to present any
evidence suggesting that the officers had reason to know that the information
implicating Hampton in the murder was false, or that they failed to properly
investigate the information. See Moody, 23 F.3d at 1411-12 (information in affidavit


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
                                          -2-
to establish probable cause must be believed or appropriately accepted by affiant as
true; lying in affidavit may serve as basis for § 1983 action; summary judgment
appropriate where plaintiff could not substantiate his allegations with sufficient
probative evidence that would permit finding in his favor).

       Because Hampton did not object after the court allowed his counsel to
withdraw--indeed, he decided to proceed pro se--we need not address Hampton’s
argument that the district court erred in doing so. See Briley v. Carlin, 172 F.3d 567,
571 (8th Cir. 1999) (arguments raised for first time on appeal need not be addressed).
Hampton’s argument that his counsel was ineffective is meritless. See Glick v.
Henderson, 855 F.2d 536, 541 (8th Cir. 1988) (no constitutional or statutory right to
effective assistance of counsel in civil case).

      Accordingly, we affirm.
                     ______________________________




                                          -3-